       Case 2:20-cv-02580-JWB-TJJ Document 7 Filed 01/07/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



CHARMANE SMITH,

               Plaintiff,

v.                                                          Case No. 20-2580-JWB

VALU MERCHANDISERS, CO.,

               Defendant.


                                  MEMORANDUM ORDER

       This matter is before the court on the November 23, 2020 Report and Recommendation

(Doc. 6) by United States Magistrate Judge Teresa J. James that Plaintiff Charmane Smith’s

complaint (Doc. 1) be DISMISSED. The Recommendation is incorporated herein by reference.

See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

       Plaintiff was advised that specific written objections were due within 14 days after being

served with a copy of the Report and Recommendation. (Doc. 6, at 5.) Plaintiff has not filed a

timely objection or otherwise made any effort to respond to the magistrate judge’s Report and

Recommendation. “In the absence of timely objection, the district court may review a magistrate

. . . [judge’s] report under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165,

1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those findings”).

       The court agrees with the reasoning of Judge James’s analysis and recommendations and

finds that “there is no clear error on the face of the record.” See Fed. R. Civ. P. 72(b) advisory



                                                1
       Case 2:20-cv-02580-JWB-TJJ Document 7 Filed 01/07/21 Page 2 of 2




committee’s note. Thus, the court ADOPTS the Report of the magistrate judge as the findings and

conclusions of this court. Accordingly, Plaintiff’s complaint (Doc. 1) is DISMISSED.

       IT IS SO ORDERED this 7th day of January, 2021.



                                           __s/ John W. Broomes ______________
                                           JOHN W. BROOMES
                                           UNITED STATES DISTRICT JUDGE




                                              2
